DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 21-25, 27-29, 31-35, and 37-39 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimers filed on 6 July 2021 and 8 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10146839, Pat. No. US 10319048, and App. No. 16/435,567 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims are amended as presented below and will replace all previous versions of claims:
Claim 1-20. (Canceled)  
  	Claim 21. (Currently Amended) A system, comprising: 
a processor programmed to initiate executable operations comprising: 
executing a document-oriented search based on a query in an index of documents of a search engine to generate a set of document results, index of documents storing content documents and metadata associated with a plurality of potential experts; 
analyzing the set of document results to produce a list of potential experts;
 calculating, using the content documents and metadata, an expertise score for each potential expert[[s]] in the list of potential experts based on a content score and a metadata score for 
calculating a confidence score for each potential expert[[s]] in the list of potential experts based on a diversity-constrained content score and a diversity-constrained metadata score for 

the evidence diversity score used to calculate the diversity constrained metadata score indicates a threshold number of different metadata types associated with the at least one of the potential experts within the document results, the metadata types stored in the data repository; and 
filtering the list of potential experts based on the confidence scores to generate a list of experts, each expert associated with a confidence score above a threshold;
sending [[a]] the list of experts to a client device
Claims 22-25. (Previously Presented)
Claim 26. (Canceled) 
Claim 27. (Currently Amended) The system of claim 21, wherein the calculating the confidence score for each potential expert[[s]] further based on preconfigured thresholds.
Claim 28. (Previously Presented)
Claim 29. (Currently Amended) The system of claim 21, the executable operations further comprising 
Claim 30 (Canceled) 
Claim 31. (Currently Amended) A computer program product comprising a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations including: 
executing a document-oriented search based on a query in an index of documents of a search engine to generate a set of document results, index of documents storing content documents and metadata associated with a plurality of potential experts; 	
analyzing the set of document results to produce a list of potential experts;
calculating, using the content documents and metadata, an expertise score for each potential expert[[s]] in the list of potential experts based on a content score and a metadata score for 
calculating a confidence score for each potential expert[[s]] in the list of potential experts based on a diversity-constrained content score and a diversity-constrained metadata score for 

the evidence diversity score used to calculate the diversity constrained metadata score indicates a threshold number of different metadata types associated with the at least one of the potential experts within the document results, the metadata types stored in the data repository; and 
filtering the list of potential experts based on the confidence scores to generate a list of experts, each expert associated with a confidence score above a threshold;
sending [[a]] the list of experts to a client device
Claims 32-35. (Previously Presented)
Claim 36. (Canceled) 
Claim 37. (Currently Amended) The computer program product of claim 31, wherein the calculating the confidence score for each potential expert[[s]] further based on preconfigured thresholds.
Claim 38. (Previously Presented)
Claim 39. (Currently Amended) The computer program product of claim 31, the operations further comprising 
Claim 40 (Canceled) 

  Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Acosta et al. (Pub. No. US 2010/0262610) teaches identifying subject matter experts including receiving, by an SME search engine from a user, a search request including text corresponding to a particular subject matter; finding, in one or more information repositories, in dependence upon the text of the search request, one or more resources, including determining for each resource a credibility rating; identifying one or more potential subject matter experts associated with the resources; calculating, for each of the potential subject matter experts, in dependence upon the credibility rating of the each resource, a weighted expert score representing an estimated level of expertise for each potential subject matter expert; and returning, to the user by the SME search engine as one more search results, the potential subject matter experts in order of the weighted expert scores along with resources associated with the potential subject matter experts.
ii)	Fontenot et al. (Pub. No. US 2013/0007121) teaches managing collaborations when requests are received by a computer for collaboration on a topic. A set of experts is identified by the computer having expertise in the topic for the collaboration and having activity prior to the collaboration relating to the topic to predict 
iii)	Schwartz et al. (Pub. No. US 2016/0171090) teaches a database storing for each of a plurality of objects, object-keyword relationship information directly or indirectly relating the object to one or more keywords in order to determine, for at least a first keyword in the database, one or more related keywords. For example, the one or more related keywords may be determined based on first determining one or more objects related to the at least a first keyword based on the object-keyword relationship information for the at least at least a first keyword and then determining the one or more related keywords based the object-keyword relationship information for one or more objects related to the at least a first keyword. 
iv)	Bergman et al. (Pub. No. US 2012/0313948) teaches providing community networking services in an organization creates a graph which has a plurality of people nodes representing persons in the organization and a plurality of content nodes representing content objects authored by the persons. The nodes are connected by edges, which include author edges linking the content objects to the persons and similarity edges each linking two content objects and having a similarity value indicative of a conceptual similarity between said two content objects. The graph is analyzed to compute a relevance value between a focus node and a query node in the graph.
v)	Bailey et al. (Pub. No. US 2012/0117059) teaches an author ranking technique to rank authors in social media systems along various dimensions, using a variety of statistical methods for utilizing those dimensions. More particularly, the 
vi)	Graso et al. (Pub. No. US 2005/0131897) teaches analyzing activities of users in a recommender system to identify experts. Two types of experts may be identified: authoritative experts and hub experts. An authoritative expert is a user who creates items or documents in a given field that are acted upon by a large number of users within a community who are well connected in the given field. A hub expert is a user who is aware of important items or documents within a given field and uses, works or acts upon items or documents produced by authoritative experts. An authoritative item or document is one which has been acted upon by a large number of users within a community who are well connected in the given field (i.e., hub experts).

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 21-25, 27-29, 31-35, and 37-39:
In interpreting the claims filed on 14 April 2021, the prosecution histories of the instant application and all related application associated with the Terminal Disclaimers above, and the interview dated 7 July 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 21, and 31.
Other dependent claims are also allowed based on their dependencies on claims 21, and 31.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                      July 7, 2021